DETAILED ACTION

This is a first Non-Final Office action for the reissue application control No. 16/728,460. In a preliminary amendment filed on 12/27/2019, the applicant added new claims 25-29. Thus claims 1-29 are pending in this application, among those claims 1, 15, 16, 26, 27 and 29 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,118,396 (the ‘396 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Defective Reissue Oath/Declaration - Rejections under 35 USC § 251
The reissue oath/declaration filed on 12/27/2019 is defective because it does not positively identify at least one limitation which is omitted to make a claim broaden.  (See 37 CFR 1.175(b) and MPEP § 1412.03). 

Specifically, in the declaration filed on 12/27/2019, the Applicant provided a reason for filing that is: 

    PNG
    media_image1.png
    34
    365
    media_image1.png
    Greyscale

This statement does not positively identify at least one limitation that is removed from an original claim to make a claim broaden. 

Claims 1-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
 	
Information Disclosure Statements (IDSs)
IDSs filed on 12/27/2019, 3/18/2020, 5/7/2020, 5/28/2020, 8/31/2020, 10/9/2020 and 2/7/2021 have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 

Specification Objections
The disclosure is objected to because of the following informalities: 
An updated cross-reference about domestic and foreign priorities in the current reissue application is missing, i.e., it should be provided on column 1 of the specification. 
Appropriate correction is required.

Claim Objections
	Claims 1-29 are objected to because of the following informality: 
	An identifier for each of the claims which is “new”, “original”, “amended” … is missing. Note that the identifier should be referenced to the original claim.
Appropriate correction is required.

Status of the Claims
	The following is the current status of the claims: 
Claims 1-24 are original and claims 25-29 are new, among those, claims 1, 15, 16, 26, 27 and 29 are independent.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



For example, claim 1 of this reissue application is a printing apparatus which includes a print head that performs a printing operation by ejecting a liquid, a liquid storage container in which a liquid storage chamber that stores the liquid to be supplied to the print head, an atmosphere communication chamber that communicates with the atmosphere, and a communication flow path that causes the liquid storage chamber and the atmosphere communication chamber to communicate are formed integrally and a liquid injection portion provided on the liquid storage container and configured to be injected the liquid into the liquid storage chamber from the outside, wherein the liquid storage container can take a first posture in which the atmosphere communication chamber is located under the liquid storage chamber in the direction of gravity and claim 6 of the U.S. Patent No. 9,738,081 is also about a printing apparatus which includes the structure recited in claim 1 of this reissue application. 

There are some minor differences, however, these differences are obvious to an ordinarily skilled artisan. 

Prior Art
Claims 1-29 are examined based on the following reference:
US Patent Application No. 2012/0038719 to Shimizu et al (“Shimizu”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1, 7-15 and 25-29 are rejected under AIA  35 U.S.C. 103 as being obvious over Shimizu in view of knowledge of a person with ordinarily skilled in the art (POSIT).

Regarding claims 1, 10-15 and 25-29:
	Shimizu discloses a printing apparatus (Fig. 7, reproduced below) comprising 


    PNG
    media_image2.png
    404
    544
    media_image2.png
    Greyscale


A print head 17 having an ejection port surface on which an ejection port which ejects a liquid is formed. Specifically, Shimizu discloses: “Ink in the ink reserving chamber 204 is flowed through the ink fluid path 208 and the ink supply needle 16a by suction from the recording head 17 and is supplied to the recording head 17. The ink supplied to the recording head 17 is ejected to the outside (print sheet) via the nozzles.” Shimizu at paragraph 178. Emphasis added.

A liquid storage container 30 including a liquid storage chamber 340 configured to store the liquid to be supplied to the print head, a liquid injection portion 304 configured for injection of the liquid into the liquid storage chamber from the outside. Shimizu discloses:” The liquid chamber 340 has the partition wall member 342 extended by a predetermined length from the inner surface of a first wall member 370c1 inward the liquid chamber 340.
……
In the filling attitude of the ink tank 30, the specific space 341 is located above (i.e., on the side of the positive direction of the X axis) the lower end 304m of the liquid inlet 304.
…….. 
liquid inlet 304 has a cylindrical internal flow path connecting with the liquid chamber 340. More specifically, the upper end 304p at one end of the liquid inlet 304 is open to the outside, while the lower end 304m at the other end is open to the liquid chamber 340. The plug member 302 is detachably attached to the liquid inlet 304 to prevent ink from leaking out through the liquid inlet 304. In the use attitude of the ink tank 30, the liquid inlet 304 is open toward the direction orthogonal to the vertical direction (Z-axis direction) (i.e., horizontal direction or positive direction of the X axis in FIG. 7).
Shimizu at paragraphs 178-179. Emphasis added.

An atmosphere communication chamber 330 configured to communicate with the atmosphere. Shimizu discloses: “As the ink in the liquid chamber 340 is consumed, the air G (also called "air bubbles G") in the air chamber 330 is introduced through the connection path 350 to the liquid chamber 340.”  Shimizu at paragraph 185. Emphasis added.

A communication flow path configured to allow communication between the liquid storage chamber and the atmosphere communication chamber, the communication flow path having an opening in the atmosphere communication chamber, the opening being arranged under the ejection port surface in the direction of gravity. Shimizu discloses: “Suction of the ink in the ink reserving chamber 204 by the recording head 17 causes the pressure of the ink reserving chamber 204 to be not less than a preset negative pressure. When the pressure of the ink reserving chamber 204 is not less than the preset negative pressure, the ink in the liquid chamber 340 is supplied via the hose 24 to the ink reserving chamber 204. The amount of ink corresponding to the amount supplied to the recording head 17 is automatically refilled from the liquid chamber 340 into the ink reserving chamber 204. In other words, when the suction force (negative pressure) from the printer 12 becomes greater by a certain amount than the head difference d1 caused by the height difference in the vertical direction between the ink level exposed to the air chamber 330 in the ink tank 30 (i.e., atmosphere-exposed liquid level LA) and the recording head (more specifically, the nozzles), ink is supplied from the liquid chamber 340 to the ink reserving chamber 204. In order to supply ink stably from the ink tank 30 to the recording head 17, it is required that the atmosphere-exposed liquid level LA is located at the height equal to or lower than, but not extremely lower than, the height of the recording head 17. When the atmosphere-exposed liquid level LA is located at the higher position than the recording head 17, an excess amount of ink is supplied from the ink tank 30 to the printer 12 and may be leaked out of the recording head 17. When the atmosphere-exposed liquid level LA the position of the atmosphere-exposed liquid level LA in a height range of H1a to H2a, as the condition for stably supplying ink from the ink tank 30 to the printer 12.” Shimizu at paragraph 185. Emphasis added.

	Shimizu further discloses that the atmosphere communication chamber 330 is arranged next to the liquid storage chamber 340 in the x direction as shown in Fig. 7 but not expressly disclose the atmosphere communication chamber 330 is being arranged under the liquid storage chamber 340 in a direction of gravity as called for in the claim. However, this arrangement would be obvious to a POSIT at the time of the invention were made. As disclosed in detail in Shimizu, the atmosphere communication chamber 330 is used to cause the air inside the liquid storage chamber 340 to be expanded and maintain the negative pressure in the liquid storage chamber 340. A POSIT would know that a specific location of the atmosphere communication chamber 330 is not important as long as it can cause the air inside the liquid storage chamber 340 to be expanded and maintain the negative pressure in the liquid storage chamber 340. In other words, the atmosphere communication chamber 330 can be put under the liquid storage chamber 340 in a direction of gravity if needed because this location also causes the air inside the liquid storage chamber 340 to be expanded and maintain the negative pressure in the liquid storage chamber 340. It would have been obvious to a POSIT to arrange the atmosphere communication chamber 330 under the liquid storage chamber 340 in a direction of gravity in future design if a new design calls for reducing the length of the printer in the x-direction.    

Regarding claim 7: 
	The proposed modification printer apparatus discussed in claim 1 clearly has the recited limitation that is one end of the communication flow path is connected to a bottom surface side of the liquid storage chamber and the other end is connected to a bottom surface side of the atmosphere communication chamber.	

Regarding claim 8: 
	Fig. 7 of Shimizu discloses that the liquid storage container 30 is installed in the printing apparatus 1 (Fig. 3A) which includes print head 17.


	Fig. 7 of Shimizu discloses the liquid storage chamber 340 and the atmosphere communication chamber 330 are formed by being defined by a partition wall 341 arranged within the liquid storage container. 

Allowable Subject Matter
 	Claims 2-6 and 16-24 contain allowable subject matters.

Regarding claims 2-3, the prior art of record fails to teach or render obvious the inclusion of a limitation that “a second valve provided on the liquid supply path and configured to switch a second open state in which the liquid is supplied to the print head from the liquid storage chamber and a second closed state in which the liquid is not supplied to the print head from the liquid storage chamber” as recited in claim 2.

Regarding claims 4-6, the prior art of record fails to teach or render obvious the inclusion of a limitation that “a first valve provided on the atmosphere communication flow path and configured to switch a first open state in which the atmosphere communication chamber communicates with the atmosphere through the atmosphere opening and a first closed state in which the atmosphere communication chamber does not communicate with the atmosphere” as recited in claim 4.

Claims 16-24 contains allowable subject matter as discussed in claim 4.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-17481748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991